10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

Case 2:19-cv-01212-APG-GWF Document 2 Filed 07/11/19 Page 1 of 18

FILE —_ RECEIVED
——_EWIERED SERVED Gis
COUNSEL/PARTIES OF RECORD

 

 

 

James Williams

1817 Cedar Ave. JUL { { 2019

Las Vegas, NV 89101

 

 

 

CLERK US DISTRICT COURT
DISTAICT OF MEVAGA
RY. DEUTY |
UNITED STATES DISTRICT CORT

 

 

DISTRICT OF NEVADA

NOTICE OF ON-GOING STATE AND FEDERAL
CONSTITUTIONAL VIOLATIONS AND REQUEST FOR
EXTRAORDINAY REMEDY (WRIT OF

MANDAMUS / PROHIBITION)

James Williams,

Petitioner,

 

vs.

LAS VEGAS METROPOLITIAN POLICE DEPT, et 2:19-cv-01212-APG-GWF

al.,

ee ee ees ees es

Respondents

 

 

 

COMES NOW the Petitioner, James Williams, Pro Se, and hereby provides this
court with notice of unconstitutional practices; and moves this court in the interest
of justice and pursuant to 28 U.S.C. § 1651, to issue a Writ of Prohibition on LVMPD
from enforcing CCC 6.04.130, 6.56.030 and any similar/related provisions of Chapter 16
of the Clark County Code against Petitioner/Plaintiff; and a Mandamus, mandating that
LVMPD immediately and expeditiously return any and all money and/or property seized
from Petitioner; and immediately provide Plaintiff with $500,000.00 U.S. Currency

within 30 days, as a form of preliminary relief.

DATED this dh day of July 2019.

By:

 

James Williams
Petitioner, Pro Se

[Pleading title summary] - 1

 
10
il
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

28

 

 

Case 2:19-cv-01212-APG-GWF Document 2 Filed 07/11/19 Page 2 of 18

INTRODUCTION
This is a Petition for extraordinary remedies in the form of Mandamus and
Prohibition; and because Plaintiff/Petitioner is a Pro Se litigant, the court may

liberally construe the foregoing document as a “Motion for Temporary Restraining Order

 

and Preliminary Injunction.” At all times herein and throughout this litigation,
Plaintiff was/is a natural and has not knowingly and willingly forfeited any of his
God-given Inalienable Rights.
STATEMENT OF FACTS
a.) Relating to Inalienable/Unalienable Rights Violations under Art. 1

Sec. 1 of the Nev. Const. and the IX Amendment of the U.S. Const.;

and Violations of the Dormant Commerce Clause (Art 1 sec. 8 cl 3 of

the U.S. Const.)

1. Plaintiff has made his living “selling bottled water” on the Las Vegas Strip
since May 2009.

2. No one has ever been harmed or injured from Plaintiff “selling bottled
water” on the Las Vegas Strip; in fact, Plaintiff has saved countless lives through
engaging in the ordinary, beneficial, economic/commercial of providing bottled water
which was purchased from an international corporation and derived from sources, to
thirsty tourist in the middle of a desert from outside the state and country at a
competitive price.

3. Virtually all the bottled water that Plaintiff has ever sold on the Las
Vegas Strip originated from sources outside the state of Nevada, was purchased locally
from an international corporation that is customarily engaged in interstate and
foreign commerce and while he was the possessor of a valid food handler safety card
from the Southern Nevada Health District.

4. Despite the facts contained in paragraphs 1-3; Plaintiff has been cited,
arrested and had his property taken away by officers who are employed by LVMPD and
conducting the affairs of Clark County through the enforcement of CCC 6.04.130,

6.56.030 and/or similar provisions of the county code for selling water; even though

officers don’t witness Plaintiff actually make a sale or propose to make a sale.

[Pleading title summary] - 2

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 2:19-cv-01212-APG-GWF Document 2 Filed 07/11/19 Page 3 of 18

5. Because of LVMPD’s continued enforcement of CCC 6.04.130, 6.56.030 and
similar/related provisions of the county code (i.e. Chapter 16), Plaintiff has been
unable to develop his faculties in a manner that he sees fit; in that, he is unable to
obtain the proper books, courses, education and trainings in the areas of Law,
Business, Stocks, Real-Estate, Commodities, Language, Management, Sales, etc., etc.
that are appropriate to maximize his potential as a human being.

6. Plaintiff hereby incorporates by reference paragraphs 1-5; and alleges: The
conduct of LVMPD officers described therein violates Plaintiffs’ freedom from want;
that is, he is unable to acquire the spiritual, mental and physical possessions he
desires as a direct result of their actions.

b.) Relating to Commerce, Welfare and Contracts Clause Violations

7. Plaintiff hereby incorporates by reference paragraphs 1-6 and alleges that:
Because of the actions taken by LVMPD Officers, Plaintiff is
prohibited/prevented/discouraged from engaging in the ordinary, beneficial, harmless,
economic/commercial avocation of providing bottled water which was purchased from an
international corporation and derived from sources outside the state, to thirsty
tourist from outside the state and country at a competitive price, and depositing the
proceeds from said activity into bank accounts that have interstate branches and are
open to out of state and international customers; thereby preventing Plaintiff from
voluntarily paying an income tax for the collective good of the country; and impaired
Plaintiff in meeting various contractual obligations, such as car notes, rent, and
other contractual debts.

c.) Relating to the Supremacy Clause through the Sherman, Clayton, Hobbs
and RICO Acts

8. Plaintiff hereby incorporate by reference paragraphs 1-7 and alleges that
the individual officers conduct amount to “extortion;” that is, LVMPD officers did
wrongfully obtain control over Petitioner’s Inalienable Right “to sell bottled water”

on the Las Vegas Strip and transfer said ability to casinos and other corporations

[Pleading title summary] - 3

 
10

il

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 2:19-cv-01212-APG-GWF Document 2 Filed 07/11/19 Page 4 of 18

along the Las Vegas Strip, accepting their salaries and positions as county employees,
along with the prospect of advancing within the enterprise of Clark County as
consideration for violating their oaths of office; and “robbery,” that is, LVMPD
officers have continually and routinely taken money derived from selling bottled
water, coolers filled with bottled water, cases of bottled water and dollies used by
Plaintiff to more efficiently transport bottled water, from within Plaintiff's
presence/possession, without his consent and under color of official right.

9. Plaintiff alleges that the “extortion” and “robbery” referenced in paragraph
8 clearly affects interstate and foreign commerce; in that, Plaintiff, is a natural
person who was/is customarily engaged in the buying of goods and services that
originated outside the State of Nevada from international corporations that are
customarily engaged in interstate and foreign commerce, marketing those goods and
services to tourist from outside the state and country at a competitive price and
depositing the proceeds of said activities into banks that have interstate branches
and are open to out of state and international customers.

10. Additionally, because of the facts contained in paragraphs 1-9, Plaintiff
is hindered in his ability to increase his assets and resources to buy more goods in
interstate and foreign commerce to market to citizens from outside the state and
country, the proceeds of which would be deposited into a bank account and used to buy
more goods and services in interstate commerce to be marketed to citizens from outside
the state and country; the “robberies” specifically deplete Plaintiff's
resources/assets, as they require him to use his bank accounts and on hand cash to
replace the property taken by LVMPD defendant officers; which would’ve been used to
buy more goods and services in interstate and foreign commerce; which would’ve been
marketed to citizens from outside the state and country; the proceeds of which
would've been deposited into a bank account and used to buy more goods and services in
interstate and foreign commerce.

11. Plaintiff alleges that the numerous instances of “robbery,” extortion”

[Pleading title summary] - 4

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 2:19-cv-01212-APG-GWF Document 2 Filed 07/11/19 Page 5 of 18

and/or “both” have been committed against him on over 150 separate occasions; at the
hands of LVMPD officers who were conducting the affairs of Clark County through the
enforcement of CCC 6.04.130, 6.56.030 and/or similar provisions of the county code.

12. Because of the facts contained in paragraphs 8-11, Plaintiff was injured in
his business of selling water; which is part of his Inalienable Right to acquire,
possess and protect property and his unlimited power to contract.

13. Finally, Plaintiff-Petitioner alleges that the Defendant-Respondent who
committed the acts described in paragraphs 1-12, did so in furtherance of a plan to
aid and abet Casinos and other corporations on and around the Las Vegas Strip in
monopolizing the exchange of money along the same; and that they accepted their
Salaries and positions as Clark County employees, along with the prospect of advancing
within the enterprise of Clark County as consideration for violating their oaths of
office.

d.) Relating to Denial of Access to the Courts and Retaliation for
Engaging in Court Access

14. The facts contained in paragraphs 1-13 along with the inadequate law
libraries and legal assistance provided by LVMPD at CCDC and by NDOC at its’
correctional facilities prevented Plaintiff from setting forth the valid claims for
relief under Art. 1 sec. 1 of the Nev. Const.; the IX Amendment of the U.S.
Constitution; Art 1 sec. 8 cl 3 of the U.S. Const.; and the Sherman, Clayton, Hobbs

and RICO Acts.

i5.It is more favored policy at LVMPD to issue class II citations for
misdemeanor offenses; as opposed to doing full bookings. However, even if a full
booking is done, people with minor offenses such as selling water get an O.R. Release

from the jail and are generally released within 12 hours of being booked.

VAN ‘tf

\A\ /tf

[Pleading title summary] - 5

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 2:19-cv-01212-APG-GWF Document 2 Filed 07/11/19 Page 6 of 18

16. Despite the facts contained in paragraph 15, LVMPD has Plaintiff has
been placed on a list to arrest and do a full booking with no O.R. Release anytime he
comes in contact with LVMPD Officers; which means that instead of Plaintiff being
released on his Own Recognizances when he is arrested for selling water, he is held on
a 48-hour delay. Which means instead of being in LVMPD custody from 6-14 hours for a
water selling “violation” he is in custody for 60-72 hours.

17. Upon information and belief, the policy to not give Petitioner-
Plaintiff Class II Citations and O.R. Releases for selling water was partially
motivated because he is an individual who is customarily engaged in interstate and
foreign commerce; and partially motivated in retaliation of him filing and litigating
case no. 2:14-cv-00414-APG-PAL and in furtherance of a plan to prevent him from
bringing many of the claims he now brings in this case.

LEGAL REASONING/AUTHORITY
A. THE COUNTY LACKS PERSONAL JURISDICTION TO CHARGE PETITIONER
FOR AN ALLEGED VIOLATION OF CHAPTER 6 OR CHAPTER 16 OF THE
COUNTY CODES
a. The Federal Constitution i.e. IX Amendment

“We hold these truths to be self-evident, that all men are created equal, that
they are endowed by their Creator with certain Unalienable Rights, that among these
are Life, Liberty and the pursuit of Happiness. -- That to secure these rights,
Governments are instituted among men, deriving their just powers from the consent of
the governed.” Declaration of Independence. “The enumeration in the Constitution of
certain rights shall not be construed to disparage or deny others retained by the
people.” U.S. Const. Amend. IX. “Purpose of Ninth Amendment is to guarantee to
individuals those rights inherent to citizenship in democracy which are not
specifically enumerated in Bill of Rights.” United States v. Cook, 311 F. Supp 618;

Griswold v. Connecticut, 381 U.S. 479,496(1965) see also United States v. Choate, 576

 

 

F.2d 165(9t8 Cir. 1978) ( Rights under Ninth Amendment are only those so basic and
fundamental and so deeply rooted in our society to be truly ‘essential rights,’ and

which nevertheless, cannot find direct support elsewhere in the Constitution.)

[Pleading title summary] - 6

 
10

il

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 2:19-cv-01212-APG-GWF Document 2 Filed 07/11/19 Page 7 of 18

Therefore, at the very least, the Ninth Amendment protects the Unalienable Rights
Mentioned in the Declaration of Independence; and as shown below, the enforcement of
Chapters 6 and 16 of the County Code violates those rights.

“The term [liberty] is deemed to embrace the right of the citizen to be free in
The enjoyment of all his faculties; to be free to use them in all lawful ways; to live
and work where he will; to earn his livelihood by any lawful calling; to pursue any
livelihood or avocation, and for that purpose to enter into all contracts which may be
proper, necessary and essential to his carrying out of a successful conclusion of the
purposes mentioned above.” Allgeyer v. Louisiana, 165 U.S. 578,589(1897). “There is a
clear distinction between an individual for natural person] and a corporation [or
artificial person], and the latter, being a creature of the state has not the
constitutional right[s] [as the former].. The individual may stand upon his
constitutional rights as a citizen. He is entitled to carry on his private business in
his own way. His power to contract is unlimited. He owes no duty to the state or to
his neighbors.. He owes no such duty to the state, since he receives nothing therefrom
beyond the protection of his life and property. His rights are such as existed by the
law of the land long antecedent to the organization of the state, and can only be
taken away by due process of law, and in accordance with the Constitution... He owes
nothing to the public so long as he does not trespass upon their rights.” Hale v.
Henkel, 201 U.S. 43(1906).

In the present case, the county has not and cannot produced an injured party
resulting from Petitioner’s activities; see Hale, supra, nor can it show that
Petitioner's activities are in and of themselves injurious. See Marymont, infra.
Therefore, the County cannot justify using chapter 6 or 16 of the County Code to
interfere with the enjoyment and development of Petitioner’s faculties; to live and
work where he will; to pursue any livelihood or avocation, and exercise his unlimited
power to contract.

Accordingly, the court must acknowledge this the county lacks personal

[Pleading title summary] - 7

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 2:19-cv-01212-APG-GWF Document 2 Filed 07/11/19 Page 8 of 18

jurisdiction to enforce CCC 6.04.130, CCC 6.56.030 and or similar provisions of the
county code (i.e. Chapter 16) against Petitioner-Plaintiff; as he has not consented to
being governed by the Clark County Code; nor do his activities rise to the level that
requires government intervention.

b. The State Constitution i.e. Article I sec. 1 of the
Nevada Constitution

“All men are by nature free and equal and possess certain inalienable rights,
among which are those of enjoying and defending life and liberty; of acquiring,
possessing and protecting property and pursuing and obtaining safety and happiness.”
Art. I sec 1 Nev. Const.

“The legislature may suppress any business or calling which is in and of
itself injurious and cannot be so regulated that it will not be detrimental to the
public welfare; [however]... the citizen may not be denied the right to follow ordinary
vocations which are not injurious in themselves, or in any way detrimental when
properly regulated... No good reason appears for upholding as a police regulation a
statute which confers no benefit to the public or any portion of the community, and
results only in injury by prohibiting citizens from following a beneficial vocation.
The legislature may regulate when regulation will protect, but may not suppress when
inhibition will injure the party pursuing the lawful vocation and proper regulation

will prevent injury to others.” Marymont v. Nevada State Banking Board, 33 Nev. 333

 

(1910). “Any attempt of the legislature to prohibit the pursuit of these harmless and
useful vocations, or to restrict them further than necessary for the protection of the
public or the prevention of injury to others, is an encroachment upon the liberty and
just rights of the citizen.. which in the face of the constitutional provisions for the
protection of the citizen secured by the blood of our forefathers would deny to the
people the right to pursue honest, beneficial, and ordinary callings, and result in
their injury and distress. That incomparable judge of the human mind said: ‘You take
my life when you take the means whereby I live.’” Id. at 345.

In the present case, CCC 6.04.130 and similar provisions of the County Code

[Pleading title summary] - 8

 
10

il

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 2:19-cv-01212-APG-GWF Document 2 Filed 07/11/19 Page 9 of 18

have been continually used to prevent, deter and prohibit Petitioner (a natural
person) from selling bottled water to thirsty tourist from outside the state and
country on the Las Vegas strip in furtherance of a plan to aid and abet casinos and
other corporations in monopolizing the exchange of money along the Las Vegas strip;
which is impermissible. See Marymont, Id. at 343. (“a corporation, which is merely a
creature of law, can have no greater fundamental rights than the individual, for whom
the constitutional guarantees are directly provided.”) Furthermore, Petitioner’s
activities are beneficial to the community; as they stimulate the local, national and
global economies by providing a life sustaining substance at a competitive price; and
beneficial to himself, as it allows him to pursue a livelihood, obtain safety from
want and acquire happiness.

Accordingly, unless the county can show how and why Petitioner’s activities are
in and of themselves injurious, and in fact so injurious that they cannot be so
regulated that they will not be detrimental to the public welfare; the court must
acknowledge that: to cite, detain and/or arrest Petitioner for selling acting under
authority of CCC 6.04.030, 6.56.030 and/or similar provisions of the Clark County Code
violates his Inalienable Rights under Art. I sec. 1 of the Nev. Const.

B. CHAPTER 6 AND 16 OF THE CLARK COUNTY CODES AMOUNTS TO REGULATION OF
INTERSTATE AND FOREIGN COMMERCE; WHICH IS A POWER EXCLUSIVELY
RESERVED FOR CONGRESS AND OUTSIDE OF THE COUNTY’S SUBJECT-MATTER
JURISDICTION
“The Congress shall have the power to... to regulate commerce with the foreign
nations, and among the several states, and with the Indian [Native] Tribes;” Art. I
sec. 8 Cl. 3 U.S. Const. “[The] Power of Congress to regulate interstate commerce is
so far exclusive that no state, [let alone a county] has power to make any law or
regulation which will affect free and unrestrained intercourse and trade between the

states.” Pittsburg & Southern Coal Co. v. Bates, 156 US 557(1895); as “state

 

legislation or a final court order materially affecting interstate commerce is
invalid, even where Congress has not acted.” Morgan v. Com of Va., 66 S.Ct. 1050, 328

U.S. 373(1946); Whiteside v. Southern Bus Lines, 177 F.2d 949(1950).

[Pleading title summary] - 9

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 2:19-cv-01212-APG-GWF Document 2 Filed 07/11/19 Page 10 of 18

“Any activity that is economic or commercial in nature will substantially
affect interstate commerce.” United States v. Lopez, 514 U.S. 549(1995); Gonzales v.
Raich, 545 U.S. 1(2005). “The acceptance of any less comprehensive description of
‘commerce’ than commercial intercourse in all it’s branches, which is ‘interstate’
when it concerns more states than one, would deprive Congress of that full power
necessary to the discharge of it’s constitutional duty to ‘govern commerce among the

states’” U.S. v. South-Eastern Underwriters Ass'n, 64 S.Ct. 1162, 332 U.S. 533(1944).

 

Additionally, “‘commerce among the states’ means commerce between individual citizens

of different states.” Nield v. District of Columbia, 110 F.2d 246(1940). Therefore,

 

Petitioner’s activities amount to interstate and foreign commerce; and as shown below,
the county violates the Dormant Commerce Clause, along with Anti-Trust Law and
antiracketeering statutes with its’ continued enforcement of Chapter 6 and 16 of the
Clark County Codes.
a. Petitioner’s arrest and prosecution for allegedly

Violating chapters 6 and 16 of the county code

Violates Art. I sec. 8 cl. 3 of the U.S. Const.

a.k.a. The Dormant Commerce Clause

“Where a statute[or code] regulates even handedly to effectuate a legitimate

public interest, and its’ effects on interstate commerce are only incidental, it will
be upheld unless the burden imposed on such commerce is clearly excessive in relation
to its’ putative local benefits. If a legitimate local purpose is found, the question
becomes one of degree. And the extent of the burden that will be tolerated will of
course depend on the nature of the local interest involved, and on whether or not it
could be promoted as well with a lesser impact on interstate activities. Occasionally,
the [U.S. Supreme] Court has candidly undertaken a balancing approach in resolving
these issues, but more frequently it has spoken in terms of ‘direct’ and ‘indirect’
effects and burdens.” Pike v. Bruce Church, Inc., 397 U.S. 137,142(1970) (Internal
Citations Omitted). However, “When state statute directly regulates or discriminates
against interstate commerce or its’ effect is to favor in-state economic interest over

out of state interest it is generally struck down without further inquiry,” Brown-

[Pleading title summary] - 10

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 2:19-cv-01212-APG-GWF Document 2 Filed 07/11/19 Page 11 of 18

Forman Distillers Corp. v. New York Liquor Authority, 476 U.S. 573(1986). A state

 

Statutes’ facial discrimination may be a fatal defect under the commerce clause
Regardless of states’ purpose, “but at a minimum, such facial discrimination invokes
the strictest scrutiny of any purported legitimate local purpose and of absence of any
nondiscriminatory alternatives.” Huges v. Oklahoma, 441 U.S. 322(1979). Furthermore,
“not even ‘internal regulation’ will be allowed if it directly affects interstate
commerce.” Freeman v. Hewit, 329 U.S. 249(1946).

ccc 6.04.130 provides that: “It is unlawful for any person to sell, peddle, or
Offer to sell or solicit sale by offering or displaying any merchandise, goods, items,
wares or services on any improved or unimproved portion of a public right-of-way,
including private property upon which a limited ease of public access has been
granted, in the unincorporated area of Clark County except that which is expressly
permitted by this code or state statute. This prohibition restricts only sales
actually occurring or proposed to occur on the aforementioned public right-of-way, and
does not prohibit any person from distributing advertisements or other promotional
materials designed to encourage commercial transactions at licensed business
locations.” Further, the stated purpose of CCC 6.04.130 is “to prevent business from
being done on the public right-of-way.” see Clark County Ordinance(CCO) 4042; which is
not consistent with the traditional exercise of the police power. On its’ face then,
ccc 6.04.130 discriminates against classes of activities that are economic and/or
Commercial in nature; and in its’ effects, it prohibits and discourages natural
Persons from purchasing goods from international corporations that were derived from
Sources outside the state, marketing them to tourist from outside the state and
Country at a competitive price and depositing the proceeds of such activities into
Banks that have interstate branches and are open to out of state customers. Therefore,
the county lacks subject-matter jurisdiction to enforce CCC 6.04.130 and related
provisions of the County Code; as the same are violative of The Dormant Commerce

Clause.

{Pleading title summary] - 11

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 2:19-cv-01212-APG-GWF Document 2 Filed 07/11/19 Page 12 of 18

Accordingly, in order to honor its’ oath of office and uphold Article I section
8 Clause 3 of the United States Constitution, this court must dismiss this erroneous
case brought by the County of Clark against Petitioner. Furthermore, as shown below,
ccc 6.04.130 and related provisions are preempted by antiracketeering statutes and
Anti-trust law.

b. Petitioner’s arrest and prosecution is preempted under the
Sherman, Clayton, Hobbs and RICO Acts

“No provision of the Constitution is designed to be without effect,.. Anything
That is in conflict is null and void of law.. Clearly, for a secondary law to come in
conflict with the supreme law was illogical, for certainly, the Supreme Law would
prevail over all other laws and certainly our forefathers had I, it intended that the
supreme law would be the basis of all law and for any law to come in conflict would be
null and void of law, it would bear no power to enforce, it would bear no obligation
to obey, it would purport to settle as if it had never existed... and no citizens are
bound to obey it: it operates as a mere nullity or fiction of law.” Marbury v. Madison
5 U.S. 137(1803). The California Supreme Court has extracted from U.S. Supreme Court
Decisions that: “on assertion of the invalidity of a state statute as conflicting with
a federal statute, the question is not whether the state statute is designed for a
proper state purpose, but weather the state statute interferes with the federal
statute.” Grimes v. Hoschler, 525 P.2d 65(1974). “A form of implied preemption exists,
if compliance with both federal and state law is impossible, or ‘Where state law
stands as an obstacle to the accomplishment and execution of the full purposes and

objectives of Congress.” New Cingular Wireless Services, Inc. v. AT&T Corporation, 498

 

F.3d 976,988(9t® Cir. 2007) (quoting: Quicken Loans Inc. v. Wood, 449 F.3d 944,949(9t>

 

Cir. 2006)). “Where state and federal laws conflict, federal laws are given preference
over state laws.” Altria Group v. Good, 129 S.Ct. 538(2008).

As shown above, CCC 6.04.130 operates as a mere fiction or nullity and/or
fiction of law; as it violates the Dormant Commerce Clause. See Madison, supra.

However, as shown below, even if CCC 6.04.130 wasn’t violative of the Dormant Commerce

[Pleading title summary] - 12

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 2:19-cv-01212-APG-GWF Document 2 Filed 07/11/19 Page 13 of 18

Clause, it is preempted by multiple federal statutes.
Sherman and Clayton Acts

“The Sherman Act was designed as a comprehensive charter on economic liberty
aimed at preserving free and unfettered competition as the rule of trade. It rests on
the premise that the unrestrained interaction of competitive forces will yield the
best allocation of our economic resources, the lowest prices, the highest quality and
the greatest material progress, while at the same time providing an environment
conducive to our democratic, political and social institutions. But even if that
premise were open to question, the policy unequivocally laid down by the Act is

competition.” Northern Pac. Ry Co. v. United States, 356 U.S. 1,4, 78 S.Ct. 514,517

 

(1958). And unlike state conduct, municipal government action is not automatically

exempt from antitrust liability. See. City of Lafayette v. Louisiana Power & Light Co.

 

435 U.S. 389, 411-12(1978); see also Mich Paytel Joint Venture v. City of Detroit, 287

 

F.3d 527, 534(6* Cir. 2002); Four T’s v. Little Rock Mun. Airport Comm'n, 108 F.3d

 

909,913(8t» Cir. 1997).

To successfully allege sufficient facts to state a claim under 15 U.S.C. sec.
1, three elements must be demonstrated: (1) the existence of a contract, combination
or conspiracy among two or more entities that (2) unreasonably restrains (3)
interstate/foreign trade or commerce. Section 2 of Sherman provides that: “Every
person who shall monopolize, attempt to monopolize, or combine or conspire to
monopolize any part of the trade or commerce among the several states, or with the
foreign nations shall be deemed guilty of a felony.” See 15 U.S.C. sec. 2. The Clayton
Act authorizes injunctive and monetary damages for anyone injured in their business or
property by way of violation of the anti-trust laws.

In the present case, the mere existence of CCC 6.04.130 and related provisions
of the county code, along with the fact that Petitioner was arrested and is being
prosecuted by the Clark County District Attorney’s Office(CCDA) for allegedly

violating CCC 6.04.130 and/or similar provisions of the county code, shows a contract,

{Pleading title summary] - 13

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 2:19-cv-01212-APG-GWF Document 2 Filed 07/11/19 Page 14 of 18

combination and/or conspiracy among LVMPD, the CCDA and the County of Clark; and
Petitioner’s arguments above regarding The Dormant Commerce Clause establish an
unreasonable restraint on interstate and foreign trade/commerce. Therefore, Petitioner
has stated valid claims under the Sherman and Clayton Acts; and shown that CCC
6.04.130 is in conflict with the unequivocal policy of competition laid down by
Sherman and Clayton and that it (CCC 6.04.130 and 6.56.030) is preempted by the same.

Accordingly, liberal construction of Petitioner’s pleadings requires this court
to hold that the county is acting outside of its’ subject matter jurisdiction by
enforcing and/or attempting to enforce CCC 6.04.130 and similar provisions of the
county code against him.

Hobbs and RICO Acts

“Jurisdiction of the Federal Government under the Hobbs Act, which punishes

interference with interstate commerce by extortion, robbery or physical violence, rest

only on that interference.” Stirone v. United States, 361 U.S. 212(1960). Therefore,

 

Robbery, extortion and/or physical violence will trigger the Hobbs Act even when they
have only a de minimis effect on interstate and/or foreign commerce. As shown above,
the enforcement of CCC 6.04.130 and related provisions of the county codes have a
substantial effect on interstate and foreign commerce; and as shown below, respondents
continually extort Petitioner of his Inalienable/Unalienable Rights under Art. I sec.
1 of the Nev. Const. and the IX Amendment of the U.S. Const. see Marymont, and Hale,
infra.

“Indictment under Hobbs Act which charged violation of rights provided by 29
U.S.C. sec. 411 is proper, since concept of property under Act is not limited to
Tangible property, but also any valuable right that can be considered a Source or
element of wealth;” United States v. Debs, 949 F.2d 199(6t» Cir. 1991); see also
United States v. Zemek, 634 F.2d 1159(9tt Cir. 1980) (right to solicit business free
From threatened destruction and physical harm falls within protected property rights}.
Therefore, when officers employed by LVMPD obtain control over Petitioner's ability to

engage in the ordinary, beneficial, economic/commercial avocation of providing bottled

{Pleading title summary] - 14

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

28

 

 

Case 2:19-cv-01212-APG-GWF Document 2 Filed 07/11/19 Page 15 of 18

water which was purchased from an international corporation and derived from sources
outside the state, to thirsty tourist from outside the state and country at a
competitive price and preventing him from depositing the proceeds from said avocation
into his US Bank Account which has interstate branches and is open to out of state
customers; and transfer said ability to casinos and other corporations on the Las
Vegas Strip in furtherance of a plan to aid and abet said casinos and corporations in
monopolizing the exchange of money along the same, accepting their salaries and
positions as county employees along with the prospect of advancing within the
enterprise of Clark County as consideration for violating their oaths of office and
duty to uphold the law; “extortion” under the Hobbs Act has been committed.

Hobbs is a predicate offense under RICO and the court may take Judicial Notice
Of Petitioner being arrested over 150 times for alleged violations of 6.04.130 and/or
Similar provisions of the county code. Furthermore, each arrest may contain up to 4
predicate offenses, extortion, robbery and kidnapping; as RICO provides civil/criminal
remedies for a wide range of state and federal criminal
offenses or “racketeering activity,” including: N.R.S 200.310; N.R.S. 200.380 and
18 U.S.C. sec. 1951. See 18 U.S.C. sec 1961(defining offenses). In order to state a
Civil Rico claim under section 1964(c), a plaintiff must sufficiently ailege: “(1)
Conduct (2) of an enterprise (3) through a pattern (4) of racketeering activity (5)
Causing injury to plaintiff’s business or property.” Ove v. Gwinn, 264 F.3d 817,825
(9t Cir. 2001). A “pattern of racketeering activity” requires at least two acts of
racketeering activity, one of which occurred after the effective date of this chapter
and the last of which occurred within ten years (excluding any period of imprisonment)
after the commission of a prior act of racketeering activity; see 18 U.S.C. 1961 (5).
In addition to the two predicate acts within a 10-year period, a Plaintiff/Petitioner
must “show a closed ended pattern or a threat of continuity; in order to establish a
pattern of racketeering activity.” (Citations omitted).

In his latest amended complaint, Petitioner has shown that officers employed by

[Pleading title summary] - 15

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 2:19-cv-01212-APG-GWF Document 2 Filed 07/11/19 Page 16 of 18

LVMPD while conducting the affairs of Clark County through the enforcement of CCC
6.04.130 and/or similar/related provisions of the county code committed at least 500
predicate acts against him within a 10-year period; which caused Petitioner to be
injured in his ability to engage in the ordinary, beneficial, economic/commercial
avocation of providing bottled water which was purchased from an international
corporation and derived from sources outside the state to thirsty tourist from outside
the state and country at a competitive price. These acts are clearly related; in that
they have the same and/or similar purposes and/or results of stopping, preventing and
discouraging Petitioner and other people who engage in similar activities from
engaging in ordinary, beneficial, avocations. Furthermore, a threat of continuity is
shown by the mere existence of CCC 6.04.130 and related provisions of the county code.
Moreover, the court may take judicial notice of Petitioner’s LVMPD scope and the fact
that Petitioner has been cited and/or arrested over 150 times for allegedly violating
ccc 6.04.130 and/or similar provisions of the county code; which amounts to over 500
predicate offenses (Robberies under N.R.S. 200.380; Kidnappings under N.R.S. 200.310
and Extortions and Robberies under the Hobbs Act, which establishes a closed ended
pattern. Therefore, Petitioner has made a showing that CCC 6.04.130 and related
provisions of the county code are in conflict with the Hobbs and RICO Acts.

Accordingly, this court must hold that the enforcement of 6.04.130 and similar
provisions of the Clark County Code are outside of the county’s subject-matter
jurisdiction.

Cc. OBSTRUCTION OF COURT ACCESS AND RETALIATION FOR ACCESSING THE COURT

It is well established in this once great nation that citizens cannot be denied
access to the Courts. See I, V and XIV Amendments of the U.S. Constitution. Court
access claims have been sustained on the theory of impairment of legal claims and
obstruction of legal claims. (citations omitted). Since court access claims are rooted
in the I Amendment, Plaintiff need only show an “injury that would chill a person of
ordinary firmness and that adverse government action were substantially motivated” by

him Petitioning the Government for redress of grievances. (Citations Omitted).

{Pleading title summary] - 16

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 2:19-cv-01212-APG-GWF Document 2 Filed 07/11/19 Page 17 of 18

In the present case, LVMPD by and through its’ officers, agents and/or
employees have hindered Plaintiff in the development of his faculties in legal
knowledge and procedure, that is, arresting Plaintiff for “selling water” prevented
him from purchasing legal education and training and failing to provide an adequate
law library and legal assistance at CCDC; they prevent him from hiring competent legal
assistance to assist him in prosecuting the claims he now brings in this case by
continually arresting him for selling bottled water and taking his money and property;
and they have increased their pattern of racketeering activity and anticompetitive
conduct through “extortion,” “robbery,” “kidnapping” “false arrest/imprisonment,”
“assault” and “battery” directed at Plaintiff in retaliation for him filing and
litigating case no. 2:14-cv-00414-APG-PAL

Therefore, because Plaintiff has suffered irreparable harm to this litigation,
he is entitled to extraordinary and/or injunctive relief; as if not for defendants’
actions, case no. 2:14-cv-00414-APG-PAL would’ve never been dismissed have already
been to trial and/or reached a settlement on the claims contained in DKT 89-1 in case
no. 2:14-cv—-00414-APG-PAL; as Plaintiff would have hired competent legal help to
assist him in prosecuting the said claims if not for defendants’ continued and ongoing

civil/criminal violations.

CONCLUSION AND REQUEST FOR RELIEF

Based on the forgoing, Plaintiff has made a showing of a clear disregard for
the Constitutions and Laws of the United States of America and the State of Nevada on
behalf of LVMPD and its officers, irreparable harm to his Inalienable Rights and the
threat of on-going harm to his Inalienable Rights and Civil Rights. Therefore,
Petitioner request this court to liberally construe the foregoing document and grant
him any relief deemed just, proper and equitable; including but not limited to:

a. A writ prohibiting LVMPD and any of its officers, agents and
employees from enforcing CCC 6.04.130, 6.56.030 or any similar related

provision of the county code that to arrest Plaintiff while he is “selling
bottled water.”

[Pleading title summary] - 17

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 2:19-cv-01212-APG-GWF Document 2 Filed 07/11/19 Page 18 of 18

b. A writ prohibiting LVMPD from engaging in the promulgated practice of
doing full bookings on Plaintiff and not granting him O.R. releases on minor
“infractions/offenses”

c. A Temporary Restraining Order and Preliminary Injunction issued
against LVMPD, its offers, agents and employees; prohibiting them from engaging
in anticompetitive conduct pursuant to 15 U.S.C. § 15.

d. A Temporary Restraining Order and Preliminary Injunction issued
against LVMPD, its offers, agents and employees; prohibiting them from engaging
in racketeering activity pursuant to 18 U.S.C § 1964(a).

e. A Temporary Restraining Order and Preliminary Injunction issued
against LVMPD, its offers, agents and employees; prohibiting them from
violating Plaintiff’s Inalienable Rights Under Article I sec. 1 of the Nev.
Const. and the IX Amendment of the U.S. Constitution, his right to engage in
the occupation of his choice under the 14** Amendment, the Dormant Commerce
Clause (Art. 1 sec. 8 cl 3 of the U.S. Const.), interfering with the obligation
of contracts and interfering with congresses ability to collect taxes pursuant
to FRCP 65.

£. A writ mandating the immediate and expeditious return of any and all
money and property seized from Plaintiff related to him “selling bottled water”
on the Las Vegas Strip.

g. A writ mandating LVMPD to compensate Plaintiff in the amount of
$500,000.00 as preliminary compensation; to prevent on going irreparable injury
to this litigation and Plaintiff’s Inalienable Rights.

h. Any and all other relief deemed just, proper and equitable.
VERIFICATION
I, James Williams hereby declare subject to the penalties of perjury under
the laws of the United States of America and the State of Nevada that the foregoing:
“NOTICE OF ON-GOING STATE AND FEDERAL CONSTITUTIONAL VIOLATIONS AND REQUEST FOR
EXTRAORDINAY REMEDY (WRIT OF MANDAMUS/PROHIBITION)” is accurate, true and correct to
the best of my knowledge information and belief.

fy Wh

James Williams
The son of Mary
Plaintiff, Pro Se

 

[Pleading title summary] - 18

 
